DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-8 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the body has a prescribed width, and the width of the welding portion is not smaller than the prescribed width, and the body and the high-thermally conductive substrate are spaced apart such that, upon welding the welding portion to the first thermal connection pad portion and the second thermal connection pad portion, the thermal expansion stress occurring between the body and the high-thermally conductive substrate can be distributed and undertaken in the width direction between the welding portion and the first thermal connection pad portion and the second thermal connection pad portion including remaining claim limitations. 
As per independent claim 8: Wherein the body has a prescribed width, and the width of the welding portion is not smaller than the prescribed width, and the body and the high-thermally conductive substrate are spaced apart such that, upon welding the welding portion to the first thermal connection pad portion and the second thermal connection pad portion, the thermal expansion stress occurring between the body and the high-thermally conductive substrate can be distributed and undertaken in the width direction between the welding portion and the first 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 10,192,818 to Simakawa discloses a motor controlled heat-dissipating substrate system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.